Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered April 27, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was overwhelming evidence that defendant shared his codefendant’s intent to sell heroin to the undercover officer, including evidence that defendant acknowledged that he was "working”, accepted the undercover officer’s order for drugs, and instructed the codefendant to fill the order.
The court properly admitted limited background testimony regarding methods of operation of drug dealers and their ability to prevent drugs and prerecorded buy money from being recovered (see, People v Kelsey, 194 AD2d 248). Defendant’s remaining arguments are without merit. Concur—Wallach, J. P., Nardelli, Rubin and Williams, JJ.